NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        NOV 3 2016
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 LUCIA GUADALUPE OSORIO DE                       No.    14-72116
 CORDOVA,
                                                 Agency No. A074-809-079
                  Petitioner,

   v.                                            MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                  Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted October 25, 2016**

Before:       LEAVY, SILVERMAN, and GRABER, Circuit Judges.

        Lucia Guadalupe Osorio De Cordova, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s order denying her motion to

reopen removal proceedings conducted in absentia, and denying her motion to

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen or remand, and review de novo

constitutional claims. Hernandez-Velasquez v. Holder, 611 F.3d 1073, 1077 (9th

Cir. 2010); Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      The agency did not abuse its discretion in denying the motion to reopen

based on lack of notice, where the record shows notice of the hearing was served

on Osorio De Cordova’s attorney of record. See 8 C.F.R. § 1003.23(b)(4)(ii) (a

motion to reopen to rescind an in absentia deportation order may be filed at any

time if the alien demonstrates that he or she did not receive notice of the hearing);

8 C.F.R. § 1292.5(a) (permitting notice on alien’s counsel of record); Garcia v.

INS, 222 F.3d 1208, 1209 (9th Cir. 2000) (notice to the attorney of record

constitutes notice to the alien).

      The BIA did not abuse its discretion or violate due process in denying the

motion to remand as untimely, where it was filed more than 10 years after the in

absentia removal order, and Osorio De Cordova failed to establish the diligence

necessary for equitable tolling of the filing deadline based on ineffective assistance

of counsel. See 8 C.F.R. § 1003.23(b)(4)(ii); Avagyan v. Holder, 646 F.3d 672,

                                          2                                    14-72116
679 (9th Cir. 2011) (equitable tolling is available to an alien who is prevented from

timely filing a motion to reopen due to “deception, fraud, or error, as long as the

petitioner acts with due diligence in discovering the deception, fraud, or error”);

Popa v. Holder, 571 F.3d 890, 897 (9th Cir. 2009) (“Due process is satisfied if

service is conducted in a manner reasonably calculated to ensure that notice

reaches the alien.” (internal citation and quotation marks omitted)).

      We lack jurisdiction to review the BIA’s discretionary decision not to reopen

proceedings sua sponte. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24

(9th Cir. 2011); cf. Bonilla v. Lynch, No. 12-73853, 2016 WL 6127064, at *11 (9th

Cir. October 20, 2016).

      In light of the equitable tolling determination, the BIA did not err in

declining to address the merits of Osorio De Cordova’s ineffective assistance of

counsel claim. See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004).

      Osorio De Cordova’s contentions that the agency failed to consider evidence

and failed to provide a basis for finding her motion untimely are not supported by

the record. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010).

      In light of this disposition, we do not reach Osorio De Cordova’s remaining

contentions that the alleged ineffective assistance of counsel amounted to

                                          3                                     14-72116
exceptional circumstances that prevented her from appearing, that she was

prejudiced by her counsel’s performance, or that she is eligible for relief.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          4                                    14-72116